Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 have been canceled.  
Claim 23 is a new claim.  
Claim 23 is currently pending in the application and is considered below.
Response to Arguments
Applicant’s arguments on pages 3-6, filed on 12/9/21, have been fully considered but they are not persuasive. Applicant notes, on page 3, that claims 1-10, 12 and 14-22 have been canceled, and new claim 23 has been added.
Applicant’s arguments have been fully considered, but are not persuasive.
Specifically regarding Applicant’s arguments:
35 U.S.C. § 103 Rejections:
Applicant notes, on page 6, that claims 1-10, 12, and 14-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Trandal (U.S. Patent 8,219,558) in view of How to Buy Your Dream House When It's Not for Sale (www.cnbc.com 4/10/13) further in view of Farsedakis (U.S. Patent Publication 2010/0153278), and further in view of Calman (U.S. Patent Publication 20 12/0229657).
Applicant argues, on pages 3-4, that, “none of the cited references, either alone or in combination, teach or suggest "automatically identifying an owner of the property from a database" or "automatically determining a contact information for the owner of the property," as recited, for example, in new claim 23.” 
Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the new claim. The Examiner notes the cited prior art was not relied upon for teaching the new claim, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the new claim.
Additionally, regarding claims comprising a computer automatically performing a function, broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art, and it has been found to be obvious to adapt an existing process to incorporate Internet and Web browser technologies for communicating and displaying information because these technologies had become commonplace for those functions (See MPEP 2114).
35 U.S.C. § 101 Rejections:
Applicant states, on page 3, that claims 1-10, 12 and 14-22 were rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant notes, on page 5, that new claim 23 has not been rejected under 35 USC 101. 
Regarding Applicant's arguments, on pages 5-6, the Examiner notes the substance of Applicant's arguments are directed to aspects of the new claim. Applicant is referred to the rejections of the new claim under 35 USC 101, below, for a complete discussion of the new claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claim 23, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claim 23 is directed to a method (i.e., process).
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 23 recites a judicial exception illustrated by: 
receiving an indication of an address of a property; 
automatically identifying an owner of the property from a database; 
automatically determining a contact information for the owner of the property; and automatically transmitting to the owner a communication regarding the property based on the contact information.
As such, the limitations recite functions associated with retrieving real estate information and delivering an inquiry to purchase real estate.
Certain Methods of Organizing Human Activity
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions and marketing or sales activities or behaviors in that they are directed to retrieving real estate information and delivering an inquiry to purchase real estate. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The claim does not clearly recite additional structural elements such as a processor, but implies that the claimed method is performed by a generic computing system (see the preamble, referring to a “data processing system”). The Examiner notes the specification describes the system as being comprised of common components suitable for performing or enabling the steps, functions, operations, and/or features described (0005, 0010, 0012, 0020-0022, 0038, 0076-0081, Fig. 1, Fig. 6), and the specification states that the overall communication network may include any number of interconnected networks which may use the same or different communication technologies in order to connect endpoint devices with each other and/or with one or more application servers, wherein the network may include interfaces to the internet and/or social network, and may comprise a wireless network or a cellular access network, a PSTN access network, a cable access network, a wired access network, and the like (0020, 0021, Fig. 1), devices may utilize any one of or a combination of such networks and interfaces in order to communicate with one another (0021), the system may comprise a plurality of servers and databases to store program code, data, files, and so forth to enable system functions (0022, Fig. 1), endpoint devices may comprise an endpoint device configured for wireless or wired communication such as a personal computer, a laptop computer, a Personal Digital Assistant (PDA), a mobile phone, a smart phone, an email device, a computing tablet, a messaging device, a computing pair of glasses, and the like (0028, Fig. 1), the network may include a plurality of generic network elements (0038, Fig. 1), the system may comprise one or more hardware processor elements, may employ a plurality of processor elements (0076), the present disclosure can be implemented in software and/or in a combination of software and hardware (0078), and computer-executable instructions may be loaded into memory and stored on a non-tangible computer-readable storage device, which may comprise any physical devices that provide the ability to store information such as data and/or instructions to be accessed by a processor or computing device (0078-0079). 
	The limitations imply using a computer as a tool for performing broadly claimed functions by transmitting and receiving data over a network in a generic manner. With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	Additionally, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.” Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
	The claim does not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not directed to significantly more than an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claim 23 do not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trandal, U.S. Patent 8219558.
Regarding claim 23, A method in a data processing system for retrieving real estate information and automatically delivering an inquiry to purchase real estate, comprising: 
[Certain methods and systems described herein provide for simplified means of determining the purchase and/or rental price of homes using imaging and/or location techniques (c2 38-40)]
receiving an indication of an address of a property; 
[determine the rental value of homes in the neighborhood without even having to type in physical address location information (which may or may not be known by the user) (c19 45-48); An example embodiment provides a method of determining the rental value of a residence or property, comprising: providing an inventory software program to a mobile device associated with a first user, wherein the inventory software program is: preinstalled on the mobile device, transmitted to the mobile device of the first user, or partially preinstalled on the mobile device and partially transmitted to the mobile device of the first user… storing in computer readable memory… the geographic location associated with the first image; determining, the address of the residence or property in the first image (c3 18-33)
automatically identifying an owner of the property from a database; 
[the location information and/or date/time can be used by an insurance company to prevent fraud. In this example, an insurance inspector can query the HI database 700 to use the location and/or time/date information to confirm the personal property inventoried belongs to an individual (c21 20-25); The MPHI server extracts the home owner's email address from the contact information, creates an email with the specified rental offer price and user note, and sends the email to property owner (c51 43-46)
automatically determining a contact information for the owner of the property; and automatically transmitting to the owner a communication regarding the property based on the contact information.
[determining, the address of the residence or property in the first image based at least in part on the geographic location information and camera lens direction; storing in computer readable memory the property address; (c57 40-44); providing a user interface control which sends a user offer to rent to the property owner (c2 65-66); if no electronic means of communication is available to the system (e.g., the property owner's email address is not know or property owner's phone number is unlisted) the MPHI user interface will optionally prompt the user if they would like the message to be sent via U.S. Postal Service (optionally for a service charge to the user) (c29 61-66)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./           Examiner, Art Unit 3689                                                                                                                                                                                             
/CARRIE S GILKEY/           Primary Examiner, Art Unit 3689